Citation Nr: 1221329	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  10-00 266A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated 70 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

S.J. Janec, Counsel


INTRODUCTION

The Veteran had active military service from May 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied a rating in excess of 70 percent for PTSD and proposed to reduce the rating to 50 percent and denied entitlement to a total disability rating based on individual unemployability due to service-connected disability.  In an October 2009 rating decision, the 70 percent rating for PTSD was continued.  

The Veteran and his spouse testified at a videoconference hearing before the undersigned in March 2012.  The Veteran submitted additional evidence with a waiver of RO review in accordance with 38 C.F.R. § 20.1304 (2011).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In conjunction with his claim for benefits, the Veteran was afforded a VA examination in March 2009.  At the time of the examination, he was fully employed but had missed work due to physical disabilities (back and shoulder injuries).  The more recent private medical evidence submitted by the Veteran, as well as his testimony, indicates that he has now retired and currently receives Social Security disability payments.  Records from this agency are not associated with the Veteran's claims file.  Under the law, VA must obtain these records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  

Moreover, the Veteran and his representative have asserted that the Veteran's PTSD symptomatology has significantly worsened since his retirement and the March 2009 VA examination.  Additionally, although his private treatment provider acknowledges that the Veteran's retirement was, at least in part, due to his physical disabilities, he asserts that the Veteran is unemployable due solely to his PTSD because his employer would not take him back even if his physical disabilities fully resolved.  Employment records have not been included in the file.  The Veteran's treatment provider has also reported that the Veteran's GAF is between 38 and 42, but it is not clear if he has considered the Veteran's physical disabilities in providing that estimate.  Since the Veteran's VA examination was conducted prior to his retirement, the private medical evidence is not sufficient upon which to grant the benefit sought, and there are outstanding and relevant records pertaining to the claims for benefits, the Board finds that additional development must be conducted.  See 38 U.S.C.A. § 5103A; Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for PTSD since October 2011.  After securing the necessary release, the RO should obtain these records, including any relevant VA outpatient reports.

2.  Contact the Veteran and request that he provide, or identify, any relevant personnel records from his previous employer as to the reasons for his termination/retirement.  Any authorization necessary to obtain such records should be obtained from the Veteran.  Afford the Veteran an appropriate period in which to provide any relevant personnel records.
3.  The RO should obtain from the Social Security Administration the records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.  

4.  Schedule the Veteran for a VA mental examination to ascertain the current severity of his PTSD.  The claims folder should be made available to the examiner for review before the examination.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record, a full work and educational history.  

The examiner should document the Veteran's current psychiatric symptomatology and describe the effects, if any, on his occupational and social functioning.  Additionally, based on a review of the case, the examiner must opine as to whether, without regard to the Veteran's age or the impact of any non service-connected disabilities, it is at least as likely as not that his service-connected disabilities (PTSD and tinnitus) alone render him unable to secure or follow a substantially gainful occupation.  The examiner should reconcile any opinion with the medical evidence of record and the Veteran's contentions.  

If the examiner opines that the Veteran's service-connected disability does not render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current PTSD, given his current skill set and educational background. 

A complete rationale for any opinion(s) expressed and conclusion(s) reached should be set forth in a legible report.

5.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and his representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. M.BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

